DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iton et al. (US Pub. No. 2014/0320565 A1).
Regarding claim 1, Iton discloses, a method for measuring positional accuracy of a plotter, the method comprising: 
(a) defining a test pattern by generating digital data representing specified locations of centers of intersections or vertices of a nominal grid in a frame of reference; (See Iton ¶44, “The reference pattern 20a illustrated in FIG. 3A includes crossing points 25a at positions where perpendicular lines cross each other in a regular, two-dimensional, rectilinear grid.”)
(b) printing a test plot that includes a printed grid having intersections or vertices at respective locations on a printing medium; (See Iton ¶40, “the processor may be arranged to control the writing module 6 to print the reference pattern 20 on a blank page based on a digital representation of the reference pattern.)”
(c) scanning the test plot to acquire a set of pixel data representing an image of the test plot on the printing medium; (See Iton ¶42, “In step S401 of the method, the processor 10 generates a scan image of the reference pattern imaged by the sensing unit 8.”)
(d) selecting a subset of pixel data representing a region of the image which includes an intersection or vertex; (See Iton ¶51, “In this example method for determining locations of crossing points the processor 10 first computes convolution products. More particularly, the processor 10 computes a given convolution product by first convolving the scan image with a first kernel (that corresponds to a first straight line portion) to produce a first convolution result, then convolving the scan image with a second kernel (that corresponds to a second straight line portion perpendicular to the first straight line portion) to produce a second convolution result, and then multiplying the first and second convolution results to produce a convolution product.” Therefore, the kernels will selected a subset of pixels at a time.
Alternatively Iton discloses, defining a search region to check if the already detected crossing point is in the search region, see ¶69, “Accordingly, in step S605 the processor defines a search region centered on the predicted position of C(1,0) and checks whether any of the crossing points that have been identified in the scan image occur within this search region.”)
(e) image processing the subset of pixel data to derive a measured location of a center of the intersection or vertex in the region in the frame of reference; (See Iton ¶42, “S402 of the method the processor 10 implements processing of the scan image data to detect positions of crossing points in the scan image, that is, the positions in the scan image plane of points where perpendicular lines intersect.”)
and  (f) calculating a pairwise positional deviation of the measured location from a corresponding one of the specified locations. (See Iton ¶42, “In step S404 of the method, the processor 10 performs processing to determine relationships between positions of given crossing points in the scan image and the positions of matched crossing points in the reference pattern. Step S404 amounts to determining the registration between pixels in the scan image and the points on the page bearing the reference pattern that were imaged to generate these pixels in the scan image.”
Further see Iton ¶78, “In the present example the processor 10 is arranged to calculate non-linear transformation parameters relating the crossing points' locations in the scan image to their locations in the reference pattern. The non-linear transformation parameters are calculated making use of the relative spatial positions of the matched crossing points in the scanned and reference images.”)

Regarding claim 2, Iton discloses, the method as recited in claim 1, wherein the test pattern further comprises a multiplicity of geometric features which make identifying the rough location of the intersection readily apparent to the image processing. (See Iton ¶69, “In this example, assuming that neighboring crossing points in the reference pattern are spaced apart by a distance d.sub.N in the direction of increasing n value and are spaced apart by a distance d.sub.M in the direction of increasing m value, the size of the search region is d.sub.N by d.sub.M, centered on the predicted location of C(1,0).” The spacings d.sub.N and d.sub.M are the geometric features.)

Regarding claim 8, Iton discloses, the method as recited in claim 1, wherein the nominal grid comprises a data structure (See Iton ¶38, “Accordingly, when the processor 10 seeks to compare the scan image to a digital representation of the target image.”)
that defines a first set of mutually parallel, regularly spaced lines and a second set of mutually parallel, regularly spaced lines which intersect the first set at intersections. (See ¶44-45, “The reference pattern 20a illustrated in FIG. 3A includes crossing points 25a at positions where perpendicular lines cross each other in a regular, two-dimensional, rectilinear grid. … The reference patterns 20a and 20b illustrated in FIGS. 3A and 3B include crossing points 25a, 25b formed from perpendicular lines that extend in the lengthwise and widthwise directions of the page, respectively.”)

Regarding claim 9, Iton discloses, the method as recited in claim 1, wherein the nominal grid comprises a data structure that defines a multiplicity of line segments which meet at vertices.  (See the rejection of claim 8 as it is equally applicable for claim 8 as well.)

Regarding claim 10, Iton discloses, the method as recited in claim 1, wherein steps (d) through (f) are repeated to produce a collection of calculated pairwise positional deviations for a multiplicity of intersections or vertices.  (See Iton ¶72, “If the processor finds in step S607 that n.noteq.n.sub.max then the value of n is increased by one in step S608 and the flow returns to step S604 so that the processor can search for a crossing point in the scan image that matches to the next crossing point to the right.”)

Regarding claim 11, Iton discloses, the method as recited in claim 10, further comprising: (g) constructing a first array containing data representing the specified locations;   (h) constructing a second array containing data representing the measured locations; (See Iton ¶92, “Now, when the processor 10 has a list of n matched crossing points in the scan image plane and in the reference pattern the coordinates of these crossing points in the scan image plane may be designated (x.sub.1,y.sub.1), (x.sub.2,y.sub.2), (x.sub.3,y.sub.3), . . . , (x.sub.n,y.sub.n), and the coordinates of the matched crossing points in the reference pattern plane may be designated (x'.sub.1,y'.sub.1), (x'.sub.2,y'.sub.2), (x'.sub.3,y'.sub.3), . . . , (x'.sub.n,y'.sub.n).”)
and (i) aligning the data in the first array with the data in the second array. (See Iton ¶96, “When the processor 10 can compute values for the coefficients (a1 a2 a6 a3 a4 a8) then, bearing in mind that a1=-a5 and a7=1, the processor would then have values of all the coefficients needed to be able to transform coordinates (x,y) in the scan image plane to coordinates (x',y') in the reference pattern plane using relations (7) and (8) above.”)

Regarding claim 12, Iton discloses, the method as recited in claim 11, wherein step (i) comprises correcting for any rotation due to fixturing of the printing medium in step (c).  (See Iton ¶79, “A displacement between a given crossing point in the reference pattern and the matched crossing point in the scan image can arise from a combination of different translational and rotational movements. For example, a point (y,x) in the reference pattern may be shifted to a location (y',x') in the scan image by either of the following: [0080] a first rotation of the page around a centre of rotation (a,b) by a first angle.”)

Regarding claim 16, Iton discloses, a system for measuring positional accuracy of a plotter, the system comprising:   an optical scanner configured to acquire a set of pixel data representing an image of a printed grid having intersections or vertices at respective locations on a printing medium; and a computer system which is communicatively coupled to receive the image from the optical scanner and programmed with image processing algorithms for calculating pairwise positional deviations of measured locations of the centers of intersections or vertices of the printed grid from specified locations of the centers of intersections or vertices of a nominal grid. (See the rejection of claim 1 as it is equally applicable for claim 16 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iton et al. (US Pub. No. 2014/0320565 A1) in view of Kawamata et al. (US Pub. No. 2022/0134570 A1).
Regarding claim 13, Iton discloses, the method as recited in claim 1, but the fails to disclose the following limitations.
However Kawamata discloses, further comprising subjecting the collection of calculated pairwise positional deviations to a statistical analysis which constructs a confidence interval regarding an estimated mean positional deviation. (See Kawamata ¶67, “In a case where it is determined that the distance D is equal to or less than the second threshold, each of the first statistical processing unit 101 and the second statistical processing unit 102 determines whether or not the relative positions of the workpiece 2 and the relative positions of the stages as many as necessary for the statistical processing are acquired (Step S4). The number required for the statistical processing is set on the basis of a statistical numerical value calculated from a confidence coefficient in a case where required accuracy is set as a confidence interval and variance of the acquired relative positions, for example, assuming that dispersion of the acquired relative positions follows a normal distribution in a case where averaging is performed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the statistical analysis for a pairwise deviation including a confidence interval as suggested by Kawamata to Iton’s pairwise deviation between intersection locations using known engineering techniques, with a reasonable expectation of success. The motivation for doing is in order to quantify the accuracy of the differences and to then ensure that a correction is make properly.

Regarding claim 21, Iton and Kawamata disclose, the system as recited in claim 16, wherein the computer system is further programmed to perform a statistical analysis which constructs a confidence interval regarding an estimated mean positional deviation.  (See the rejection of claim 13 as it is equally applicable for claim 21 as well.)

	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iton et al. (US Pub. No. 2014/0320565 A1) in view of Lappas et al. (US Pub. No. 2018/0093418 A1).
Regarding claim 14, Iton discloses, the method as recited in claim 1, but he fails to disclose the following limitations. 
However Lappas discloses, further comprising verifying that the positional accuracy of the test plot produced by the plotter system is within the specified threshold for positional accuracy, and thereafter assigning the plotter system that yields a test plot within the specified threshold a qualification for plotting part templates, and further comprising the step of utilizing the qualified plotter system by sending a part template file to the plotter system and using the qualified plotter system to plot a template part on the qualified plotter system.  (See Lappas ¶231, “In some embodiments, an image (created, for example, from an imaging and/or scanning operation) of an object can be compared to the (virtual) geometric model (e.g., initial/original geometric model) that was used to form the object. For example, the locations of the image markers (representing the physical markers of the 3D object) can be compared to the locations of the model markers of the geometric model of the 3D object. … If it is determined that the locations of the physical markers are within a predetermined threshold range (e.g., within an acceptable variance, or an acceptable error range) of the locations of the model markers, a corresponding object (also referred to herein as a “requested object”, “final object”, or “desired object”) can be formed (e.g., printed). If it is determined that the locations of the physical markers are not within the predetermined threshold (e.g., outside of an acceptable variance, or error range) of the locations of the model markers, the geometric model can be adjusted (e.g., corrected, improved, updated) to.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the checking if the location markers are within a threshold before using a printer as suggested by Lappas to Iton’s printer using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to ensure printing is only done when the markers are within an acceptable range according to system requirements.

Regarding claim 20, Iton and Lappas disclose, the system as recited in claim 16, wherein the computer system is further programmed to verify that the positional accuracy of the test plot produced by the plotter system is within the specified threshold for positional accuracy, the plotter system that yields test plot within the specified threshold for positional accuracy is assigned a qualification for plotting part templates, and  wherein the system is further configured for utilizing the plotter system to thereafter send a part template file to the plotter system and use the qualified plotter system to plot a template part on the qualified plotter system.  (See the rejection of claim 13 as it is equally applicable for claim 21 as well.)



	Allowable Subject Matter
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding 22, a method for measuring positional accuracy of a plotter comprising: (a) defining a test pattern by generating digital data representing specified locations of centers of intersections or vertices of a nominal grid in a frame of reference and further representing a multiplicity of geometric features which make identifying the rough location of the intersection readily apparent during image processing; (b) printing a test plot that includes a printed grid having intersections or vertices at respective locations on a printing medium and further includes the geometric features; (c) scanning the test plot to acquire a set of pixel data representing an image of the test plot on the printing medium; (d) selecting respective subsets of pixel data representing respective regions of the image which include a respective intersection or vertex; (e) image processing the subsets of pixel data to find respective geometric features in the image;  (f) finding centers of respective intersections or vertices in the image by template matching an intersection- or vertex-shaped kernel to the pixel data in areas including the respective geometric features found in step (e); (g) using interpolation to calculate coordinates of the locations of the centers of the intersections or vertices found in step (f) with subpixel resolution in the frame of reference; and   (h) calculating pairwise positional deviations of the measured locations from respective ones of the specified locations.  (See the rejection of claims 1 and 2, where Iton discloses steps (a)-(e), and (h). However the disclosed prior art of record fails to disclose steps (f) and (g).  Iton ¶51 does disclose using template matching using vertical and horizontal kernels but not vertex shaped kernels. Also, Iton ¶118 discloses using subpixel location of intersections using interpolation, but not in the same way as claimed.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-7, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the method as recited in claim 2, wherein the geometric features are closed 2-D geometric shapes that respectively surround the intersections or vertices of the nominal grid. (The disclosed prior art of record fails to disclose the limitations of this claim.) 

Regarding claim 4, the method as recited in claim 2, wherein step (e) comprises finding a geometric feature using a Hough transform algorithm.  (The disclosed prior art of record fails to disclose the limitations of this claim.) 

	Regarding claims 5-7, these claims are objected to since they depend from objected claims.	

Regarding claim 15, the method as recited in claim 1, further comprising tuning a plurality of configurable parameters to generate tuned parameters for use in step (e).  (The disclosed prior art of record fails to disclose the limitations of this claim.) 

Regarding claim 17, the system as recited in claim 16, wherein a first one of the image processing algorithms is a Hough transform algorithm configured to find geometric features in the image.  (The disclosed prior art of record fails to disclose the limitations of this claim.) 

Regarding claims 18 and 19, these claims are objected to since they depend from objected claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662